In an action, inter alia, on a promissory note, defendants appeal, as limited by their briéf, from so much of an order of the Supreme Court, Suffolk County, dated June 23, 1977, as granted plaintiff-respondent’s motion for the appointment' of a temporary receiver pursuant to CPLR 6401. Order affirmed, insofar as appealed from, with $50 costs and disbursements. Special Term did not abuse its discretion in appointing the receiver (see 7A Weinstein-Korn-Miller, NY Civ Prac, par 6401.05). The appointment of the receiver with the supervision of the court, upon advance notice and opportunity to be heard, and the requirement of the posting of a bond, did not deny defendant due process of law (see Mitchell v W. T. Grant Co., 416 US 600). Gulotta, P. J., Hopkins, Latham and Mollen, JJ., concur.